Citation Nr: 1134677	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to June 1977.  He died in April 2007, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Board notes that, in a separate October 2007 rating decision, the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) that was pending at the time of his death.  The RO's October 2007 notification letter notified the appellant of its denial of entitlement to service connection for the cause of the Veteran's death as well as the fact that, due to its denial of the TDIU claim, she was not entitled to accrued benefits.  In her September 2008 notice of disagreement, the appellant specified disagreement only with the decision as to cause of death; therefore, that is the only issue before the Board on this appeal.  See 38 C.F.R. § 20.201 (2010) (if the RO decides multiple claims, the claimant must in her NOD identify the specific determinations with which she disagrees).

In July 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons explained below, the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of service connection for right leg deep venous thrombosis with discoloration, varicose veins, and right medial ankle stasis ulcer, rated 60 percent disabling, as well as right patella lateral dislocation residuals, rated noncompensable.

2.  A service connected disability did not contribute substantially or materially to the Veteran's death.

3.  Pulmonary hypertension did not manifest within a year of service or for many years thereafter, and acute renal failure, sleep apnea, cor pulmonare, and pulmonary hypertension are unrelated to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In July 2007 and July 2010 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death.  The Board's July 2010 remand instructed tat the Veteran be provided VCAA notice consistent with Hupp, and the July 2010 complied with the Board's remand instructions and with all three Hupp requirements.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2007 and July 2010 letters complied with this requirement.  

Some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a July 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the death certificate.  While the Veteran's claim for a TDIU was pending, the RO requested that he authorize the release of information from two Kaiser Permanente facilities and a physician at Walnut Creek.  The Veteran did not authorize the release of these records during his lifetime.  In its July 2007 VCAA letter, the RO indicated that it would assist the appellant in obtaining private medical records, and that she had to provide enough information about the evidence so that it could request it from the custodian.  In its July 2010 VCAA letter, the AMC told the appellant that if she wanted it to obtain private records on her behalf she had to complete and return the attached authorization and consent to release form.  The appellant neither provided additional information nor filled out the authorization and consent to release form.  Consequently, the RO/AMC was not required to take additional action pursuant to its duty to assist.  See 38 C.F.R. §§ 3.159(c)(1)(i),(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records, including providing identifying information and authorizing the release of such information).

In addition, the RO obtained a July 2007 opinion as to the etiology of the Veteran's death, which the Board in its July 2010 remand found to be inadequate.  The Board instructed that a new opinion be obtained and the AMC obtained such an opinion in March 2011.  For the reasons discussed below, that opinion, which explained the reasons for its conclusions based on an accurate characterization of the evidence and addressed the issues noted by the Board, was adequate and complied with the Board's remand instructions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions); Stegall v. West, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


Analysis

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse.  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate indicates that he died in April 2007 from the immediate cause of acute renal failure.  The death certificate form indicated that the conditions leading to the cause of death should be listed sequentially, with the underlying cause, i.e., the disease or injury that initiated the events resulting in death last.  The physician who prepared the death certificate listed pulmonary hypertension, cor pulmonare, and sleep apnea, in that order, as the conditions leading to the cause of death.

At the time of his death, the Veteran was in receipt of service connection for right leg deep venous thrombosis (DVT) with discoloration, varicose veins, and right medial ankle stasis ulcer, rated 60 percent disabling, as well as right patella lateral dislocation residuals, rated noncompensable.  The appellant's primary argument is that the Veteran's service-connected DVT with discoloration, varicose veins, and right medial ankle stasis ulcer (hereafter referred to as DVT), or medications taken for this disease, contributed to the hypertension that contributed to his death.

As noted, the RO obtained a July 2007 opinion from a VA physician as to whether the Veteran's service-connected DVT contributed to his death.  The VA physician reviewed the claims file and wrote, "This file does not state that his cause of death was contributed to by his deep venous thrombosis or post phlebitic syndrome."  The VA physician noted the multiple disabilities with which the Veteran had been diagnosed, specifically, hypertension, ulcer, multiple medical problems, obstructive sleep apnea, pedal edema, bilateral pleural thickening, atrial fibrillation, congestive heart failure, deep venous thrombosis, and protein C deficiency.  The VA physician wrote that the Veteran had a poor prognosis given the life threatening medical problems.  He concluded, "The available medical information does not indicate in which manner deep venous thrombosis could have contributed to his acute renal failure on a more likely than not basis or an as likely as not basis, therefore, I am not really able to make that assessment without resort to speculation."

In its July 2010 remand, the Board found this opinion inadequate for several reasons.  In addition, the appellant subsequently submitted a study entitled "Varicose Veins Have a High Subsequent Incidence of Arterial Disease," and the physician did not have the opportunity to address this article.  Based on deficiencies, the Board instructed that the RO obtain a new opinion, to be preceded by claims file review, that specifically addressed whether the DVT, or medication therefor, contributed to the Veteran's death, to include consideration of the above cited article.  In March 2011, a VA physician offered his opinion as to the etiology of the Veteran's death.  For the following reasons, the physician's opinion, in which he specifically addressed the issues identified by the Board, and explained the reasons for his conclusions based on an accurate assessment of the evidence of records, complied with the Board's remand instructions, is adequate, and weighs against the claim.

The VA physician reviewed the claims file, and summarized the Veteran's medical history from the time of service until his death, including his treatment for pulmonary hypertension and the medications prescribed and taken for this disease.  He noted that the final telephone note in the VA treatment records, dated March 28, 2007, indicated that the Veteran stated he was being treated for renal failure related to pulmonary hypertension.  Thus, according to the VA  physician, the diagnoses on the death certificate were consistent with the Veteran's last report to VA.  The VA physician noted that the Veteran did not mention at that time that he was having any problems relating to his DVT.  The VA physician also noted the appellant's December 2009 statement that the death certificate contained a list of diseases for which the Veteran was being treated at the time of death.  The VA physician responded that such a list would be the most logical basis for deciding on a cause of death for a patient who died at home without medical observation and without an autopsy.

The VA physician also addressed the question of the medication the Veteran was taking for his DVT.  He found that Warfarin was the only medication related to DVT, that medical records from six weeks prior to the Veteran's death indicated that his coagulation state was controlled, and that there was no indication that the Veteran was either under coagulated with recurrence of his DVT or over coagulated with hemorrhage and bleeding.  He added that had either of these conditions been present, the Veteran would likely have been hospitalized at the time of his death rather than at home.

The VA physician also addressed the relationship between DVT and hypertension, including the article entitled "Varicose Veins Have a High Subsequent Incidence of Arterial Disease," noted above.  He summarized the article and noted the concluding statement that "varicose veins are a risk factor of arterial disease but not hypertension.  Varicose veins likely do not cause arterial disease, but they may have common causes that are, however, not related to hypertension."  He explained that this meant that varicose veins and hypertension may occur in the same population but one does not cause the other.  Therefore, he concluded, that the article did not suggest that the Veteran's varicose veins cause his hypertension.  He also noted an October 2006 treatment note that indicated the Veteran's pulmonary hypertension was due to Fen-Phen, a medication used for treatment of obesity.

Based on the above, the March 2011 VA physician concluded that it was not likely ("less likely than not") that the Veteran's DVT contributed in any material way to his death.  As the VA physician gave a detailed rationale for his conclusion based on an accurate characterization of the evidence of record and specifically considered the appellant's arguments, including the article she submitted and the medication the Veteran was taking for his DVT, his opinion that it was not likely that DVT was related to the hypertension listed as a contributory cause of death is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As noted the July 2007 VA opinion, which in any event did not support the claim, is entitled to little, if any, probative weight.  The only other opinions on this question are those of the appellant and her representative.  Those arguments are summarized above, in particular, that the Veteran died at home and no autopsy was performed, leading to the list of causes of death being prepared based on the Veteran's current disorder rather than the DVT for which he had previously been treated; that the medications the Veteran was taking for his DVT contributed to death; and the article indicating an association between varicose veins and arterial disease. 

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the statements of the appellant and her representative relate to a claimed association between DVT (and medication taken for it) and hypertension, which are internal medical processes of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the appellant and her representative are not competent to offer medical opinions as to the relationship between DVT (or medication taken for it) and hypertension.  In any event, the VA physician's March 2011 opinion, which gave a detailed rationale for its conclusion that specifically addressed the arguments of the appellant and her representative, is entitled to more probative weight than their more general lay assertions.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Finally, there is no evidence or argument that the immediate or contributory causes of death were themselves related to service.  In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who served 90 days or more of during a war period, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

There are no notations regarding renal failure, sleep apnea, cor pulmonare, or pulmonary hypertension in the STRs, and the physical and medical evaluation board records indicate that the Veteran was discharged from service due to the right leg disorders for which he was subsequently granted service connection.  Moreover, there is no evidence that hypertension manifested within the one year presumptive period, that hypertension or any of the other causes of death manifested until many years after service, or that any of these disorders was otherwise related to service.  Consequently, service connection for the cause of death must be denied on this basis as well.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


